DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Yokoi et al (US 2012/0002846).
Regarding Claim 1, Yokoi teaches an individual identifying device ([0058], Fig. 2, data collation system) comprising: an imaging unit ([0058], Fig. 2, measurement apparatus 1, [0060-0061], measurement apparatus 1 includes an image capturing device 12, a plurality of illumination devices 13, and an optical filter) that acquires a plurality of images obtained by imaging each of N (N≥3) types of objects a plurality of times by setting a value of a specific imaging parameter, among a plurality of types 
an extraction unit ([0058], Fig. 2, processing server 2 has 1-to-N collation unit 21) that extracts a feature amount from each of the plurality of the images ([0098-0100], correspondence of a pixel in the captured image (collation data) and an area of the subject can be determined, position of each area correlated with brightness value of each pixel corresponding to each area); 
a feature amount pair generation unit ([0058], Fig. 2, processing server 2 has 1-to-N collation unit 21) that generates, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generates, as a second feature amount pair for every combination of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of different types ([0074-0075], first the 1-to-N collation unit 21 aligns the collation data and one of the N number of registered data, after aligning the collation data and registered data, the 1-to-N collation unit 21 superposes the collation data and the registered data, and determines similarity of the collation data and registered data, in each coordinate the 1-to-N collation unit 21 calculates similarity by totaling the characteristic points where the collation data and registered data match (~generates collation data for each 1-to-N registered data to determine similarity, necessarily includes registered data of both the same and different types)); and 
an imaging parameter adjustment unit ([0058], Fig. 2, processing server 2 has data analysis unit 22 and remeasurement parameter calculation unit) that generates a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs ([0077-0078], a threshold whereby the subject of the registered data and that of the collation data are regarded as the same is set as threshold 1, the threshold 1 is sufficiently closer to the maximum value of similarity than the threshold 2), generates a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs ([0076-0077], Fig. 6, data analysis unit 22 rearranges the registered data in the order of higher similarity, the data analysis unit 22 extracts higher data in terms of similarity using a threshold etc. which is set in advance, the extracted group of higher data is hereafter called "high score group", the threshold used for extracting the high score group is specified in a range of similarity where it is highly probable that the subject of the registered data and that of the collation data are the same, threshold used for extracting the high score group is defined as threshold 2), and 
on a basis of a degree of separation between the first distribution and the second distribution ([0078], data analysis unit 22 determines the degree of separation between the registered data in the first place and the registered data in the second place, for the degree of separation a distance value may be determined from the distribution of each difference of the registered data in the first place with a plurality of registered data items in the second place or less, using a known distance calculation method, the threshold for the difference of the registered data in the first place and the registered data in the second place is expressed as a reference distribution, and a threshold processing corresponds to determination, based on polarization of difference value distribution that is too large or too small with respect to the reference distribution, data analysis unit 22 determines which processing unit the information of the high score group is transferred next, using the similarity and degree of separation of 
Regarding Claim 2, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 1 above. Yokoi further teaches wherein the imaging parameter adjustment unit is configured to, after changing the value of the specific imaging parameter to another candidate value different from the candidate value, repeatedly perform the acquisition by the imaging unit, the extraction by the extraction unit, the generation by the feature amount pair generation unit, and the determination by the imaging parameter adjustment unit ([0095], after the processing for extracting difference portions between the collation data and each of the registered data, the remeasurement parameter calculation unit 23 executes the measurement parameter adjustment processing for accurately remeasuring the extracted difference portions, [0106-0109], remeasurement parameter calculation unit 23 can determine the illumination control parameter vector based on pixel values of extracted difference portions, [0130], using the measurement parameters calculated by the remeasurement parameter calculation unit 23 in OP21, the measurement apparatus 1 remeasures then the processing from OP12 to OP16 is repeated).
Regarding Claim 3, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 2 above. Yokoi further teaches wherein the imaging parameter adjustment unit is configured to select, from among a plurality of the candidate values, one candidate value in which the degree of separation 
Regarding Claim 4,
Regarding Claim 8, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 1 above. Yokoi further teaches wherein the extraction unit registers the feature amount extracted from an image of the object in a storage unit in association with supplementary information of the object ([0058], Fig. 2, registration data base 3, [0070], registration data base 3 stores authentication subjects measured by the measurement apparatus 1 in advance).
Regarding Claim 9, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 8 above. Yokoi further teaches a collation unit that collates the feature amount extracted from the image of the object by the extraction unit with the feature amount stored in the storage unit ([0074-0075], first the 1-to-N collation unit 21 aligns the collation data and one of the N number of registered data, after aligning the collation data and registered data, the 1-to-N collation unit 21 superposes the collation data and the registered data, and determines similarity of the collation data and registered data, in each coordinate the 1-to-N collation unit 21 calculates similarity by totaling the characteristic points where the collation data and registered data match).
Regarding Claim 12, Yokoi teaches an individual identifying method ([0058], Fig. 2, data collation system) comprising: acquiring a plurality of images obtained by imaging each of N (N≥3) types of objects a plurality of times by setting a value of a specific imaging parameter, among a plurality of types of imaging parameters, as a certain candidate value and changing a value of a remaining imaging parameter ([0041], in the measurement apparatus, measurement parameters, such as illumination intensity, direction, wavelength, exposure time and focus distance used for measurement are recorded, [0050], measurement parameters (remeasurement parameters) for enhancing the difference portion between the collation data and each registered data (for clarifying the difference portion of the collation data) are calculated, measurement parameters calculated here are for setting various means that can be changed and adjusted in the measurement apparatus, or the state thereof, and are, for example, 
extracting a feature amount from each of the plurality of the images ([0098-0100], correspondence of pixel in the captured image (collation data) and an area of the subject can be determined, position of each area correlated with brightness value of each pixel corresponding to each area); 
generating, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generating, as a second feature amount pair for every combination of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of different types ([0074-0075], first the 1-to-N collation unit 21 aligns the collation data and one of the N number of registered data, after aligning the collation data and registered data, the 1-to-N collation unit 21 superposes the collation data and the registered data, and determines similarity of the collation data and registered data, in each coordinate the 1-to-N collation unit 21 calculates similarity by totaling the characteristic points where the collation data and registered data match (~generates collation data for each 1-to-N registered data to determine similarity, necessarily includes registered data of both the same and different types)); and 
generating a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs ([0077-0078], a threshold whereby the subject of the registered data and that of the collation data are regarded as the same is set as threshold 1, the threshold 1 is sufficiently closer to the maximum value of similarity than the threshold 2), generating a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs ([0076-0077], Fig. 6, data analysis unit 22 rearranges the registered data in the order of higher similarity, the data analysis 
on a basis of a degree of separation between the first distribution and the second distribution ([0078], data analysis unit 22 determines the degree of separation between the registered data in the first place and the registered data in the second place, for the degree of separation a distance value may be determined from the distribution of each difference of the registered data in the first place with a plurality of registered data items in the second place or less, using a known distance calculation method, the threshold for the difference of the registered data in the first place and the registered data in the second place is expressed as a reference distribution, and a threshold processing corresponds to determination, based on polarization of difference value distribution that is too large or too small with respect to the reference distribution, data analysis unit 22 determines which processing unit the information of the high score group is transferred next, using the similarity and degree of separation of each registered data), determining propriety of adopting the candidate value ([0088], remeasurement parameter calculation unit 23 (corresponds to the "calculation unit") calculates measurement parameters (remeasurement parameters) used for remeasuring the data on the authentication subject based on the information on the high score group received from the data analysis unit 22, a method for adjusting the measurement parameters used in the first embodiment includes two major types of processing, the first processing is extracting difference portions between the collation data and the registered data included in the high score group, the second processing is adjusting the measurement parameters to be used for remeasurement so that the data on the extracted difference portions can be measured more accurately).
Regarding Claim 19, Yokoi teaches a non-transitory computer-readable medium storing a program comprising instructions ([0120]) for causing a computer ([0058], Fig. 2, processing server 2 has data analysis unit 22 and remeasurement parameter calculation unit)  to function as: 
an imaging unit ([0058], Fig. 2, measurement apparatus 1, [0060-0061], measurement apparatus 1 includes an image capturing device 12, a plurality of illumination devices 13, and an optical filter) that acquires a plurality of images obtained by imaging each of N (N≥3) types of objects a plurality of times by setting a value of a specific imaging parameter, among a plurality of types of imaging parameters, as a certain candidate value and changing a value of a remaining imaging parameter ([0041], in the measurement apparatus, measurement parameters, such as illumination intensity, direction, wavelength, exposure time and focus distance used for measurement are recorded, [0050], measurement parameters (remeasurement parameters) for enhancing the difference portion between the collation data and each registered data (for clarifying the difference portion of the collation data) are calculated, measurement parameters calculated here are for setting various means that can be changed and adjusted in the measurement apparatus, or the state thereof, and are, for example, illumination intensity, direction, wavelength, exposure time and focus position, the number of parameters to be calculated may be one or many); 
an extraction unit ([0058], Fig. 2, processing server 2 has 1-to-N collation unit 21) that extracts a feature amount from each of the plurality of the images ([0098-0100], correspondence of a pixel in the captured image (collation data) and an area of the subject can be determined, position of each area correlated with brightness value of each pixel corresponding to each area); 
a feature amount pair generation unit ([0058], Fig. 2, processing server 2 has 1-to-N collation unit 21) that generates, as a first feature amount pair for each of the N types of objects, a feature amount pair in which two feature amounts constituting the feature amount pair are extracted from a plurality of images of objects of a same type, and generates, as a second feature amount pair for every ~generates collation data for each 1-to-N registered data to determine similarity, necessarily includes registered data of both the same and different types)); and 
an imaging parameter adjustment unit ([0058], Fig. 2, processing server 2 has data analysis unit 22 and remeasurement parameter calculation unit) that generates a first distribution that is a distribution of collation scores of a plurality of the first feature amount pairs ([0077-0078], a threshold whereby the subject of the registered data and that of the collation data are regarded as the same is set as threshold 1, the threshold 1 is sufficiently closer to the maximum value of similarity than the threshold 2), generates a second distribution that is a distribution of collation scores of a plurality of the second feature amount pairs ([0076-0077], Fig. 6, data analysis unit 22 rearranges the registered data in the order of higher similarity, the data analysis unit 22 extracts higher data in terms of similarity using a threshold etc. which is set in advance, the extracted group of higher data is hereafter called "high score group", the threshold used for extracting the high score group is specified in a range of similarity where it is highly probable that the subject of the registered data and that of the collation data are the same, threshold used for extracting the high score group is defined as threshold 2), and 
on a basis of a degree of separation between the first distribution and the second distribution ([0078], data analysis unit 22 determines the degree of separation between the registered data in the first place and the registered data in the second place, for the degree of separation a distance value may .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US 2012/0002846), in view of Mayer et al (US 2015/0323152).
Regarding Claim 5, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Yokoi discloses adjusting the operation parameters of the illumination devices in the measurement apparatus when performing remeasurement calculations ([0105-0107]), and wherein a distance from the illuminator to the surface of the object is the specific imaging parameter ([0041], measurement parameters, such as illumination intensity, direction, wavelength, exposure time and focus distance used for measurement are recorded, [0107], appropriate value of the brightness value of each pixel is held as a correspondence table of a brightness value that is appropriate for a position (relative distance from the measurement apparatus) of the subject) Yokoi fails to teach wherein the imaging unit includes a coaxial vertical illuminator that irradiates a surface of the object with illumination light from a light source along an optical axis of a camera lens. 
In the same field of endeavor, Mayer teaches wherein the imaging unit includes a coaxial vertical illuminator that irradiates a surface of the object with illumination light from a light source along an optical axis of a camera lens ([0016-0017, 0066]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of imaging parameters applied in subsequent remeasurement procedures, such as illumination intensity and distance, to ensure more accurate measurement values are obtained, as taught in Yokoi, to further include substitution of a particular form of light source with a faceted lens, planar distribution, or other forms of light intensity and See Mayer [0001])
Regarding Claim 7, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Yokoi discloses adjusting the operation parameters of the illumination devices in the measurement apparatus when performing remeasurement calculations ([0105-0107]), and wherein a distance from the illuminator to the surface of the object is the specific imaging parameter ([0041], measurement parameters, such as illumination intensity, direction, wavelength, exposure time and focus distance used for measurement are recorded, [0107], appropriate value of the brightness value of each pixel is held as a correspondence table of a brightness value that is appropriate for a position (relative distance from the measurement apparatus) of the subject) Yokoi fails to teach wherein the imaging unit includes a dome illuminator that illuminates a surface of the object.
In the same field of endeavor, Mayer teaches wherein the imaging unit includes a dome illuminator that illuminates a surface of the object ([0117-0118]. faceted lens used to create multiple ‘beams’ that project unique horizontal and vertical light distribution on the target).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of imaging parameters applied in subsequent remeasurement procedures, such as illumination intensity and distance, to ensure more accurate measurement values are obtained, as taught in Yokoi, to further include substitution of a particular form of light source with a faceted lens, planar distribution, or other forms of light intensity and distribution control, as taught in Mayer, in order to provide uniform or designable illumination over the target areas of interest to receive more accurate results. (See Mayer [0001])


Claim 6  rejected under 35 U.S.C. 103 as being unpatentable over Yokoi et al (US 2012/0002846).
Regarding Claim 6, Yokoi teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Yokoi discloses adjusting the operation parameters of the illumination devices in the measurement apparatus when performing remeasurement calculations ([0105-0107]), and wherein a distance from the illuminator to the surface of the object is the specific imaging parameter ([0041], measurement parameters, such as illumination intensity, direction, wavelength, exposure time and focus distance used for measurement are recorded, [0107], appropriate value of the brightness value of each pixel is held as a correspondence table of a brightness value that is appropriate for a position (relative distance from the measurement apparatus) of the subject) Yokoi fails to teach wherein the imaging unit includes a ring illuminator that illuminates a surface of the object.
In the same field of endeavor, Leizerson teaches wherein the imaging unit includes a ring illuminator that illuminates a surface of the object ([0037, 0094], ring shaped light source).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of imaging parameters applied in subsequent remeasurement procedures, such as illumination intensity and distance, to ensure more accurate measurement values are obtained, as taught in Yokoi, to further include substitution of a particular form of light source like the ring shaped light source, as taught in Leizerson, in order to provide controlled illumination to better detect surface features of the target of interest aiding in providing more accurate authentication results. (See Leizerson [0001])




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dube (US 2017/0177976); Ishyama (US 2016/0042245).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641